FILE COPY


Sherry Radack                                                                      Christopher A. Prine
Chief Justice                                                                      Clerk of the Court


Terry Jennings                                                                    Janet Williams
Evelyn Keyes                                                                       Chief Staff Attorney
Laura Garter Higley
                                                                                  Phone: 713-274-2700
Jane Bland
Michael Massengale
                                       Court of Appeals                           Fax:     713-755-8131
Harvey Brown
Rebeca Huddle
                                           First Distriet                          www.lstcoa.courts.state.tx.us

Russell Lloyd                              301 Fannin Street
Justices
                                    Houston, Texas 77002-2066                              FILED IN
                                                                                  1STCOURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                            September 23, 2015
                                                                                    SEP 2 8 2015
  Janelle Hartzog                                                                CHRISTC
  Brownstone Law Firm                                                               "STqf9B&PRINE
                                                                                CLERK.
  201 North New York Avenue, Suite 200
  Winter Park, FL 32789

    RE:      Court of Appeals Number: 01-15-00330-CR                trial Court Case Number: 1359103

    Style: James Jackson III v. The State of Texas

             We are forwarding the following via Federal Express:

             Reporter's record 8 volumes
             Clerk's Record 1 volume

             Please sign below and return to show receipt.

                                                             Sincerely,




                                                         Christopher A. Prine, Clerk of the Court

                                                         By Jesse Rodriguez, Deputy Clerk IV


    cc:      Emily Munoz Detoto
             Alan Curry

                                            RETURN RECEIPT



    Received by_                   K^Z/L/g Date Received                  fjL^zI^l
                                                                                                                                                  >*"%
          DOWNSTON                                                                                                                            3   '"»y « w w PITWEY BOWES
                                                                                                                                              te
                                                                                                                                              02 ip                $ 000.48s
\$mS85*£i£ZZSZ3®3i#l*&Z?&SgS&£M£5ZlZ? „       -rbsgkai^i'f.'i .rf^f.-.                                                                        0001878802 SEP 24 2015
                                                                                                                                              MAILED FROM ZIPC0DE 32789
               200 N. New York Avenue, Suite 2CO
                               P.O. Box2047
                 Winter Park, Florida 32790-2047                                                                                              RECEIVED
                                                                                                                                  jFIRST COURT OFAPPEALS I
                                                                                                                                         HOUSTON, TEXAS

                                                                            Court of Appeals First District                      j        SEP 28 2015
                                                                            301 Fannin Street                                    j
                                                                            Houston, TX 77002-2066                               J CHRISTOPHER A. PRINE
                                                                                                                                 fCi.ERK
                                                                            Attn: Jesse Rodriguez, Deputy Clerk


                                                                                                                                        MAIL RECEIVED
                                                                         T70D22Q&&9S
                                                                                                   l,l!1!l,H(P»5,jlJ,llJitl1lif|JJI},H,l.1,n)lJJl,i,].iJ..j|J|J1